396 F.2d 237
Alice Credeur HEBERT, as personal representative of AnthonyFontenot and Davy James Credeur, Appellant,v.PETROLEUM PIPE INSPECTORS, INC., et al., Appellees.
No. 24648.
United States Court of Appeals Fifth Circuit.
June 11, 1968.

George J. Garzotto, New Orleans, La., for appellant.
John G. Torian, II, Lafayette, La., for appellees.
Before COLEMAN and GOLDBERG, Circuit Judges, and HANNAY, District judge.
PER CURIAM:


1
The District Court held that the minors for whom this Jones Act suit was brought (46 U.S.C.A. 688) were not 'children' within the meaning of the Act because they were the adulterously illegitimate offspring of the deceased father, so denominated by Louisiana law.


2
The summary judgment granted the defendants on this ground is reversed and remanded, Levy v. Louisiana, 391 U.S. 68, 88 S. Ct. 1509, 20 L. Ed. 2d 436.


3
Reversed and remanded.